 



EXHIBIT 10(a)
LINDSAY CORPORATION
MANAGEMENT INCENTIVE PLAN (MIP)
2008
Plan Year
Table of Contents

             
1.
  Purpose     1  
2.
  Definitions     1  
3.
  Effective Date     2  
4.
  Eligibility for Partcipation     2  
5.
  Enrollment in the Plan     2&3  
6.
  Determination of Target Payout Levels     3&4  
7.
  Basis of Awards     4,5,&6  
8.
  Changes in Employment Status     6&7  
9.
  Administration     7  
10.
  Attachments     8  

November, 2007
1. Purpose
The purpose of the Management Incentive Plan (the “Plan”) is to:
Encourage performance consistent with the Company’s business strategy Focus on
near-term performance results as well as progress toward the achievement of
long-term objectives Strengthen the link between performance and pay by
delivering awards based on measurable corporate and individual goals.
2. Definitions
The terms used in this Plan have the meanings set forth below.

A.   “Company” shall mean Lindsay Corporation   B.   “Compensation Committee”
shall mean the Compensation Committee of the Company’s Board of Directors.   C.
  “Financial Performance Component” shall mean the portion of a Participant’s
Plan award that is based on the Company’s and specific Market financial
performance as defined in Section 7B.   D.   “Individual Performance Component”
shall mean the portion of a Participant’s Plan award that is based on a
Participant’s performance relative to individual objectives established in
accordance with Section 7C.   E.   “Named Executive Officers” shall mean the
executives of the Company listed in the Executive Compensation section of the
Company’s Proxy Statement, other executive officers of the Company for SEC
reporting purposes and any other individuals who report directly to the Chief
Exectuive Officer (other than his personal

 



--------------------------------------------------------------------------------



 



    assistant).   F.   “Participant” shall mean a key employee eligible for
awards under the terms outlined in Section 4 of this Plan.   G.   “Plan” shall
mean Lindsay Corporation Management Incentive Plan.

3. Effective Date
The Plan shall be effective as of September 1, 2007 and will be in effect for
the 2008 bonus year. The 2008 bonus year is defined as September 1, 2007 through
August 31, 2008.
4. Eligibility for Participation

A.   Participation in the Plan is limited to individuals in positions which have
significant responsibility for and impact on the Company’s corporate
performance.

B.   Only the Chief Executive Officer and those employees in grades G(50)
through I(60) are eligible to be considered for participation in the Plan.

C.   Participation in the Plan does not guarantee or entitle any employee to
participate in any bonus plan enacted in the future. Participation in the Plan
at any target bonus level does not guarantee or entitle any employee to be
eligible to participate at any similar target bonus level in any bonus plan
which may be enacted in the future.

5. Enrollment in the Plan

A.   Initial Enrollment

At the beginning of the Plan year, each Participant must be enrolled in the Plan
subject to the approvals and eligibility criteria set forth in Sections 4 and 6.
The enrollment process is as follows:

  i.   Plan Participants will participate in the Plan at the standard target
percent per grade level as listed in Section 6.     ii.   The Company’s Chief
Executive Officer will review the participant list and projected bonus costs of
enrolled employees with the Compensation Committee. The Compensation Committee
provides final approval on the aggregate potential cost of the Plan.

B.   Mid-year Enrollment

 



--------------------------------------------------------------------------------



 



When hiring or promoting employees during the Plan year who may be eligible for
participation in the Plan, the following procedures must be followed:

  i.   Prior to the commencement of the recruiting or promotion process, the
hiring manager consults with Human Resources to determine the position’s
eligibility for participation in the Plan and the recommended target bonus
amount.     ii.   Offer letters indicating bonus Plan participation and target
bonus award opportunities to new hires and/or promoted employees must be
reviewed by the CEO or, in the case of a Named Executive Officer, by the
Compensation Committee. Target bonus recommendations must be approved before
communication to a prospective Participant. Generally, employees hired or
promoted during the fourth quarter 2008 are not eligible to participate in the
2008 Plan.

6. Determination of Target Payout Levels

A.   Incentive awards will be calculated as a percentage of the Participant’s
annual base salary received during the Plan year, provided that annual base
salary increases which are made during the first quarter of the Plan year will
be treated for purposes of calculating a Participant’s bonus as if they had been
made at the beginning of the Plan year. While award amounts will vary based on
the range of award opportunity and an assessment of individual performance
results, the target award opportunities for each grade level are shown below:

          Grade   Target % of Salary
CEO(60)
    60 %
I(55)
    45 %
H(50)
    35 %

  i.   Actual participation is subject to approval by the CEO and by the
Compensation Committee. Actual participation is based on an assessment of the
individual’s position impact on the organization.     ii.   Standard target
percents per grade level should be followed for all Plan Participants.

B.   If a Participant’s Plan target award opportunity (Target % of Salary as set
forth above) changes due to promotion into a grade level with a higher target
bonus, the Participant’s bonus will be calculated based on his or her annual
salary during the Plan year and a pro-rated bonus award. The pro-rated bonus
award will reflect the portion of the Plan year spent in each grade level (e.g.,
seven months at 35% and five months at 45%). In evaluating the performance of
Participants who change positions during the Plan year, consideration will be
given to the length of time and results in each position. Actual award decisions
will be made by the CEO or, in the case of a Named Executive Officer, by the
Compensation Committee. Generally, fourth quarter promotions will not result in
an increase in a Participant’s target award opportunity.   C.   Examples of
various award calculations are included with this Plan document as Attachment A.
  D.   The CEO will review and approve award recommendations for all employees
other than Named Executive Officers prior to payout. Final approval authority
for all payments (except for award payments to the Named

 



--------------------------------------------------------------------------------



 



    Executive Officers) rests with the CEO. Individual award payments for all
Participants (except the Named Executive Officers) may be adjusted at any time
and for any reason at the discretion of the CEO.

E.   The Compensation Committee will determine the award payments to the Named
Executive Officers.

F.   Award payments will be calculated on an annual basis and paid in accordance
with the Company’s normal payroll cycle. Payments will be made during the first
quarter following the Plan year. The payment date may be changed at any time and
for any reason at the discretion of the CEO, or in the case of a Named Executive
Officer, with approval of the Compensation Committee, but may not be later than
March 15 following the end of the Plan year for which the award is paid.

7. Basis of Awards

A.   Measurable performance objectives for each Plan Participant will be
established at the beginning of the Plan year (or at mid-year for mid-year hires
or newly eligible employees). In 2008, consideration will be given to:

  i.   Financial Performance Component: Company and Market financial performance
vs. Plan performance objectives in accordance with Section 7B.     ii.  
Individual Performance Component: Participant’s performance relative to
individual goals established in accordance with Section 7C.     iii.  
Individual and Financial Performance Components will be added to reach a
Participant’s total bonus. The relative weighting will vary by grade in
accordance with the following schedule:

              Financial   Individual Grade   Performance   Performance
CEO(60)
  80%   20% I(55)   80%   20% H(50)   80%   20%

B. At the beginning of the Plan year, the objectives for the Financial
Performance
Component are identified and approved by the Compensation Committee.

  i.   Recommended award amounts may range from 0 — 200% of the Financial
Performance Component of the Participant’s target award, based on performance.  
  ii.   Percentages between the threshold, intermediate, target, and maximum
award will be interpolated.     iii.   In the event of an acquisition, revenue
and operating income resulting from the acquisition will be excluded from award
payout calculations, unless

 



--------------------------------------------------------------------------------



 



a) The CEO or Compensation Committee suggests a modification to the objectives
under the Financial Performance Component that would incorporate revenue and
income generated as a result of the acquisition, and
b) The Compensation Committee approves the modification.

C.   The Individual Performance Component will be based on written objectives
set annually for Participants by their supervisors and approved by the CEO or,
in the case of a Named Executive Officer, by the Compensation Committee.
Objectives will be based on the Participant’s position and may be financial,
operational or strategic.

  i.   Objectives under the Individual Performance Component may be linked to
team-based goals, if appropriate     ii.   Examples of appropriate objectives
under the Individual Performance Component include:

Safety
Customer Service
Market Share
On-time Delivery
Cost Reduction
Product Development

  iii.   Recommended award amounts may range from 0% — 200% of the target amount
under the Individual Performance Component. Recommended award amounts will be
based on an assessment of the individual’s performance relative to objectives
established under the Individual Performance Component, in accordance with the
following guidelines:

          Payout Individual   (as % of Target Individual Performance  
Performance Component) Does not meet objectives     0% Meets some objectives  
50% Meets most objectives   75% Meets all objectives   100%  Exceeds objectives
  150%  Significantly exceeds objectives   200% 

  iv.   The “Payout (as % of Target Individual Performance Component)”
represents the payout relative to target award for the Individual Performance
Component of the Plan.

8. Changes in Employment Status

A.   Under most circumstances, Participants who cease to be employees of the
Company during the Plan year or after the Plan year but prior to the date of
actual payment will receive no award. Only active employees on the date that the
bonus is paid will be eligible to receive an award. Any exceptions will require
the approval of the CEO, or in the case of a Named Executive Officer, the
Compensation Committee.

 



--------------------------------------------------------------------------------



 



B.   In the event that a Participant transfers out of an eligible position into
an ineligible position within the Company, the employee may be eligible for a
prorated bonus award based upon the approval of the CEO, or in the case of a
Named Executive Officer, the Compensation Committee.

C.   In all cases awards will be calculated and paid according to the provisions
in Sections 6 and 7 of this Plan document.

9. Administration

A.   General authority for Plan administration and responsibility for ongoing
Plan administration will rest with the Compensation Committee of the Company’s
Board of Directors. The Compensation Committee has sole authority for decisions
regarding interpretation of the terms of this Plan.

B.   The Company reserves the right to amend or change the Plan in whole or in
part at any time during the Plan year. Amendments to the Plan require the
approval of the Compensation Committee.

C.   Participation in the Plan does not constitute a contract of employment nor
a contractual agreement of payment. It shall not affect the right of the Company
to discharge, transfer, or change the position of a Participant. The Plan shall
not be construed to limit or prevent the Company from adopting or changing, from
time to time, any rules, standards or procedures affecting the Participant’s
employment with the Company or any Company affiliate, including those which
affect bonus payouts.

D.   If any provision of this Plan is found to be illegal, invalid or
unenforceable under present or future laws, that provision shall be severed from
the Plan. If such a provision is severed, this Plan shall be construed and
enforced as if the severed provision had never been part of it and the remaining
provisions of this Plan shall remain in full force and effect and shall not be
affected by the severed provisions or by its severance from this Plan. In place
of any severed provision there shall be added automatically as part of this Plan
a provision as similar in terms to the severed provision as may be possible and
be legal, valid and enforceable.

E.   This is not an ERISA plan. This is a bonus program.

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
Award Calculation Guidelines
The following examples are to be used as guidelines in calculating bonus awards
at the end of the 2008 Plan year. Managers should use their discretion in
calculating actual bonus awards and may consider exceptions to the calculations
below when necessary. Any such exceptions must be fully documented and are
subject to review and approval by the Chief Executive Officer, or in the case of
a Named Executive Officer, the Compensation Committee.
Full Year Participation

         
Individual Score:
    100  
Financial Performance Score:
    100.00 %  
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives toTotal Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
 
       
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    12  
Proration Factor
    1  
Prorated Payout for Time Period
  $ 52,500  
 
     

Partial Year Participation

         
Individual Score:
    100  
Financial Performance Score:
    100.00 %  
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
 
       
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    7  
Proration Factor
    0.583333  
Prorated Payout for Time Period
  $ 30,625  
 
     

Mid-Year Promotion

         
Individual Score:
    100  
Financial Performance Score:
    100.00 %
Pre-Promotion Calculation
       
 
       
Individual Score
    100  
Total Incentive Plan %
    35.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 150,000  
 
     
Objective Performance Payout
  $ 10,500  
 
     
 
       
Financial Score
    100 %
Total Incentive Plan %
    35 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 150,000  
 
     
Financial Performance Payout
  $ 42,000  
 
     
Incentive Amount
  $ 52,500  
 
     
Time Period (Months)
    6  
Proration Factor
    0.5  
Prorated Payout for Time Period
  $ 26,250  
 
       
Post Promotion Calculation
       
 
       
Individual Score
    100  
Total Incentive Plan %
    45.0 %
% Objectives to Total Incentive Plan Participation
    20 %
Base Salary
  $ 200,000  
 
     
Objective Performance Payout
  $ 18,000  
 
     
Financial Score
    100 %
Total Incentive Plan %
    45 %
% Financial to Total Incentive Plan Participation
    80 %
Base Salary
  $ 200,000  
 
     
Total Financial Performance Payout
  $ 72,000  
 
     
Incentive Amount
  $ 90,000  
 
     
Time Period (Months)
    6  
Proration Factor
    0.5  
Prorated Payout for Time Period
  $ 45,000  
Total Prorated Incentive Amount
  $ 71,250  
 
     





--------------------------------------------------------------------------------



 



“The Financial Performance Component Elements for Fiscal Year 2008 constitutes
confidential information and has been omitted from this filing. This appendix
has been filed separately with the Securities and Exchange Commission.”

